[Cite as In re T.B., 2013-Ohio-75.]


                   [Please see nunc pro tunc opinion at 2013-Ohio-1157.]

                                          COURT OF APPEALS
                                       RICHLAND COUNTY, OHIO
                                      FIFTH APPELLATE DISTRICT



                                                     JUDGES:
IN RE:                                               Hon. Patricia A. Delaney, P. J.
                                                     Hon. William B. Hoffman, J.
                                                     Hon. Sheila G. Farmer, J.

         T.B., K.B., and N.B.                        Case Nos. 12CA95, 12CA96, 12CA97

         MINOR CHILDREN                              OPINION




CHARACTER OF PROCEEDING:                         Civil Appeal from the Court of Common
                                                 Pleas, Juvenile Division, Case Nos. 2008-
                                                 DEP-00177, 2008-DEP-00178, 2008-DEP-
                                                 00179


JUDGMENT:                                        Affirmed




DATE OF JUDGMENT ENTRY:                           January 10, 2013




APPEARANCES:

For Appellee RCCS                                 Appellant Father

J. PETER STEFANIUK                               JOHN S. DILTS
731 Scholl Road                                  28 South Park Street
Mansfield, Ohio 44907                            Mansfield, Ohio 44902
Richland County, Case Nos. 12CA95, 12CA96, and 12CA97   2
Richland County, Case No. 12CA95, 12CA96, and 12CA97                                   3

Wise, J.

       {¶1}   Appellant Anthony Bishop appeals the decision of the Court of Common

Pleas, Juvenile Division, Richland County, which granted permanent custody of his

three children to Appellee Richland County Children Services (“RCCS”). The relevant

facts leading to this appeal are as follows.

       {¶2}   The children at the center of this case are T.B., born to Appellant and

Paula Timko in 2002; K.B., born to Appellant and Paula Timko in 2004; and N.B., born

to Appellant and Paula Timko in 2006. The mother of the children has separately

appealed.

       {¶3}   In September 2008, RCCS filed a complaint alleging that appellant’s

aforesaid three children were dependent under R.C. 2151.04. In December 2008, the

trial court adjudicated T.B., K.B., and N.B. as dependent children, with a disposition of

protective supervision by RCCS. The concerns at various points in the case have

included the mother’s mental health and anger issues, her substance abuse, her

criminal activities, lack of suitable housing, and exposure of the children to men with

domestic violence propensities. Appellant Bishop has served prison time and has had

no significant involvement in the case plan services for the family.

       {¶4}   On November 10, 2009, RCCS obtained temporary custody of T.B., K.B.,

and N.B. pursuant to an emergency shelter care order, following acts of domestic

violence by appellant against the mother in the home. Appellant was subsequently

convicted on three felony counts stemming from the incident and was sentenced to

three years in prison.
Richland County, Case Nos. 12CA95, 12CA96, and 12CA97                                   4


      {¶5}   On July 8, 2010, pursuant to a magistrate’s decision, the children were

again placed in the temporary custody of RCCS. The magistrate’s decision was

approved by the trial court on July 28, 2010.

      {¶6}   On January 13, 2011, RCCS filed a dispositional motion requesting

permanent custody of all three children to the agency.

      {¶7}   Evidentiary hearings on the permanent custody motion were conducted

before a magistrate on several days between May 3, 2011 and March 1, 2012. The

magistrate issued a decision recommending permanent custody of the children to

RCCS on March 14, 2012.

      {¶8}   Both sides thereupon filed objections to the decision of the magistrate. On

August 16, 2012, the trial court overruled the objections and approved and adopted the

magistrate’s decision.

      {¶9}   Appellant Bishop filed a notice of appeal on September 14, 2012. He

herein raises the following sole Assignment of Error in each case:

      {¶10} “I. THE COURT ERRED IN DETERMINING THAT THE 12-MONTH OUT

OF 22-MONTH TIME LIMIT IN O.R.C. 2151.413 REGARDING THE 12 MONTHS OUT-

OF-HOME PLACEMENT MEANS TWELVE (12) MONTHS, NOT 368 DAYS.”

                                                I.

      {¶11} In his sole Assignment of Error, appellant contends the trial court erred in

relying on the “twelve of twenty-two” rule under R.C. 2151.414(B)(1)(d), supra.1 We

disagree.



1
   The text of appellant’s assigned error references R.C. 2151.413(D)(1), which posits
the “twelve of twenty-two” rule in regard to when a children services agency must file for
permanent custody. R.C. 2151.414(B)(1)(d) uses similar language. The wording of the
Richland County, Case Nos. 12CA95, 12CA96, and 12CA97                                    5


       {¶12} One of the alternative criteria under R.C. 2151.414(B)(1)(d) is whether

“[t]he child has been in the temporary custody of one or more public children services

agencies or private child placing agencies for twelve or more months of a consecutive

twenty-two month period * * *.”

       {¶13} The latter part of R.C. 2151.414(B)(1)(d) additionally states as follows:

       {¶14} “For the purposes of division (B)(1) of this section, a child shall be

considered to have entered the temporary custody of an agency on the earlier of the

date the child is adjudicated pursuant to section 2151.28 of the Revised Code or the

date that is sixty days after the removal of the child from home.”

       {¶15} Although the case plan in the matter sub judice was approved on

November 20, 2008, the trial court relied on the most recent removal date of November

10, 2009 as the starting point for purposes of R.C. 2151.414(B)(1)(d). Sixty days from

that date was January 9, 2010. The agency thus waited more than twelve months,

specifically until January 13, 2011, to file its motion for permanent custody. During at

least that twelve-month period, the children were in agency custody. We therefore find

proper compliance with the “twelve of twenty-two rule,” and we find no merit in

appellant’s assertion that only “full” months count toward the total.




assigned error is somewhat confusing, as appellant’s actual argument is that the trial
court should have recognized the twelve-month period as meaning twelve full calendar
months.
Richland County, Case Nos. 12CA95, 12CA96, and 12CA97                          6


      {¶16} Appellant’s sole Assignment of Error is overruled.

      {¶17} For the foregoing reasons, the judgment of the Court of Common Pleas,

Juvenile Division, Richland County, Ohio, is hereby affirmed.


By: Farmer, J.

Delaney, P. J., and

Hoffman, J., concur.


                                            ___________________________________


                                            ___________________________________


                                            ___________________________________

                                                                 JUDGES
SGF/d 1227
Richland County, Case No. 12CA95, 12CA96, and 12CA97                             7


             IN THE COURT OF APPEALS FOR RICHLAND COUNTY, OHIO
                          FIFTH APPELLATE DISTRICT




IN RE:                                   :
                                         :
         T.B., K.B., and N.B.            :         JUDGMENT ENTRY
                                         :
         MINOR CHILDREN                  :         Case Nos. 12CA95, 12CA96
                                                   and 12CA97




         For the reasons stated in our accompanying Memorandum-Opinion, the

judgment of the Court of Common Pleas, Juvenile Division, Richland County, Ohio, is

affirmed.

         Costs assessed to appellant.




                                         ___________________________________


                                         ___________________________________


                                         ___________________________________

                                                           JUDGES